Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J.), rendered September 21, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third and fourth degrees, and sentencing him, as a second felony offender, to an aggregate term of 5 to 10 years, unanimously affirmed.
*311Defendant’s challenges to the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the remarks at issue were fair comment on the evidence and were responsive to defendant’s summation (see People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur— Mazzarelli, J.P., Andrias, Buckley and Marlow, JJ.